 275303 NLRB No. 36BADDOUR, INC.1On November 1, 1987, the Teamsters International Union was readmittedto the AFL±CIO. Accordingly, the caption has been amended to reflect that
change.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.3For example, the Respondent could have explained that the names of re-placed employees would be placed on a preferential hiring list and that they
would be recalled if a permanent replacement left the employ of the Respond-
ent.4Chairman Stephens agrees that the Respondent's campaign speeches ofMay 15 and 22, when read together and in conjunction with the Respondent's
subsequent threat (1 week later) of plant closure, had a coercive tendency in
violation of Sec. 8(a)(1). An employer is no doubt privileged to explain thatit had a right to hire permanent replacements under Mackay Radio & Tele-graph Co. v. NLRB, 304 U.S. 333 (1938). Moreover, Chairman Stephenswould not necessarily fault an employer for using the phrase ``job loss'' to
describe what happens to the employees' jobs during an economic strike in
the event that permanent replacements are hired. See Larson Tool & StampingCo., supra (dissenting opinion), citing John W. Galbreath & Co., 288 NLRB876 (1988). However, in his view, the Respondent crossed into the zone of
coercive speech by telling its employees that ``[t]housands of good employees
like [them] ended up losing their jobs when they were replaced,'' and that``you could end up losing your job by being replaced ....'' (Emphasis
added.) Such comments, made in the context of remarks which treated strikers
as an inevitable, but ultimately futile, consequence of unionization, suggested
that the Respondent would not regard the employees as having any employ-
ment status following the conclusion of any strike.1Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969),cert. denied 397 U.S. 920 (1969).Baddour, Inc. and Highway and Local MotorFreight Employees, Local 667, affiliated with
the International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO.1Cases 26±CA±13225 and26±RC±6527May 31, 1991DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHOn April 6, 1990, Administrative Law Judge DonaldR. Holley issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, and the
General Counsel filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.The judge found and we agree that the Respondentunlawfully threatened employees with job loss in the
event of a strike. During its campaign speeches before
the second election, the Respondent, inter alia, told
employees without other explanation that ``union strik-ers can lose their jobs'' and that ``you could end up
losing your job by being replaced with a new perma-
nent worker.'' The Board in Larson Tool & StampingCo., 296 NLRB 895 (1989), made it clear that employ-ers cannot tell employees without explanation that they
would lose their jobs as a consequence of a strike or
permanent replacement.3The phrase ``lose your job''conveys to the ordinary employee the clear message
that employment will be terminated. Further, if the em-
ployee is also told that his/her job will be lost because
of replacement by a ``permanent'' worker, the message
is reinforced. In these circumstances, where the single
reference to permanent replacement is coupled with a
threat of job loss, it is not reasonable to suppose that
the ordinary employee will interpret the words to mean
that he/she has a Laidlaw right to return to the job.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Baddour, Inc., Memphis,
Tennessee, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.ITISFURTHERORDERED
that the election held onJune 2, 1989, in Case 26±RC±6527 is set aside and
that this case is severed and remanded to the Regional
Director for Region 26 for the purpose of conducting
a new election.[Direction of Third Election omitted from publica-tion.]MEMBERDEVANEY, dissenting.I agree with my colleagues that the Respondent vio-lated Section 8(a)(1) of the Act and interfered with the
election conducted in Case 26±RC±6527 by granting
employees a benefit for the purpose of influencing
their votes and by threatening them with plant closure.
Contrary to the majority, however, I do not find that
the Respondent's statements regarding the con-
sequences of an economic strike constituted a threat of
job loss further violating Section 8(a)(1).The Board in Eagle Comtronics, 263 NLRB 515 at516 fn. 8 (1982), made a distinction between truthful,
although incomplete, statements consistent with
Laidlaw1regarding an employer's right to replace eco-nomic strikers and statements that go ``beyond inform-
ing the employees of the risk of being permanently re-
placed by telling them they would permanently losetheir jobs.'' (Emphasis in original.) In this case, the
Respondent made speeches to employees informing
them, as relevant here, that ``you could end up losing
your job by being replaced with a new permanent
worker.'' The Respondent also said that ``[t]housands
of good employees like you have ended up losing their
jobs when they were replaced with permanent replace-
ments in a union economic strike ....'' Because the
statements in the Respondent's speeches to employees
specifically link job loss to permanent replacements, I
find that they do not constitute an absolute job loss or
threat to punish employees for striking. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See Chairman Stephens' dissenting opinion in Larson Tool & StampingCo., 296 NLRB 895 (1989). I see no material difference between the state-ments here and those in Larson Tool.1All dates herein are 1989 unless otherwise indicated.In so concluding, I stress that subsequent to EagleComtronics the Board made it clear in John W.Galbreath & Co., 288 NLRB 876, 877 (1988), that notall statements about job loss in the event of an eco-
nomic strike would be found impermissible. There, the
Board found that the employer did not interfere with
the election by giving its employees an incomplete
statement of their Laidlaw rights in telling them thatthey could lose their jobs as a result of an economic
strike. The Respondent's statements, quoted above, are
also consistent with Laidlaw because, as the Respond-ent explicitly told the employees, replaced economic
strikers do not have employment rights superior to
those of permanent replacements. Further, I note that
the Respondent did not indicate to employees that an
economic strike and their replacement were inevitable
consequences of bargaining with the Union. For these
reasons, I find that the campaign statements at issue
were not coercive, but rather served as a legitimate ex-
planation to employees about the consequences of their
engaging in an economic strike.2Accordingly, I woulddismiss this allegation of the complaint.John Goree, Esq., for General Counsel.William E. Hester III, Esq. (Kullman, Inman, Bee & Down-ing), of New Orleans, Louisiana, for the Respondent.Duria Jones, Organizer Agent, of Memphis, Tennessee, forthe Charging Party.DECISIONSTATEMENTOFTHE
CASEDONALDR. HOLLEY, Administrative Law Judge. On Sep-tember 2, 1982, the above Union filed a petition in Case 26±
RC±6527 seeking an election among certain employees of
Baddour, Inc. (Respondent). An election was conducted on
October 19, 1982, and the Union failed to receive a majority
of the valid votes cast. It filed timely objections to the con-
duct of the election, and such objections were consolidated
with a pending unfair labor practice case. On September 26,
1986, the Board issued a Decision, Order, and Direction of
a Second Election in Baddour, Inc., 281 NLRB 546 (1986).The United States Sixth Circuit Court of Appeals enforced
the Board's Order on May 19, 1988, and the United States
Supreme Court denied certiorari on November 7, 1988.
Thereafter, on November 25, 1988, the Sixth Circuit man-
dated enforcement of the Board's Order for a second elec-
tion. A second election was conducted in the representation
cause on June 2, 1989.1The tally of ballots revealed that ofapproximately 246 eligible voters, 93 votes were cast for the
Petitioner and 124 votes were cast against the Petitioner.
There were 12 challenged ballots which are not determina-
tive. On June 9, the Petitioner filed timely objections to con-
duct affecting the results of the election. In the meantime, theUnion filed the original charge in Case 26±CA±13225 onMay 31, 1989. Thereafter, the Regional Director for Region
26 of the National Labor Relations Board issued a complaint
on July 7 which alleged, in substance, that during the months
of May and June Respondent violated Section 8(a)(1) of the
National Labor Relations Act by: granting its employees a
benefit by reopening the cafeteria at its facility; threatening
emp]oyees with the loss of their jobs if selection of the
Union as their collective-bargaining representative led to a
strike; and threatening employees with plant closure if they
selected the Union as their bargaining agent. After Respond-
ent filed a timely answer denying it had engaged in the un-
fair labor practices alleged in the complaint, the Regional Di-
rector issued an order consolidating Case 26±RC-6527 with
Case 26±CA±13225 for hearing thus placing the Union's ob-
jections in the representation case before me for determina-
tion. The objections which mirror the complaint allegations
are:1. At a group meeting held by the Employer on Thursdayprior to the election, the employees were told, ``I urge every-
one of you to vote no. If you don't vote no, you will not
be around for 1990.''2. The employees were told that the Company would putback into effect the cafeteria that they had discontinued after
the 1982 election. They asked prospective voters to suggest
what they wanted on the menu.3. The Employer engaged in intimidation during the courseof the campaign and immediately preceding the election.The case was heard in Memphis, Tennessee, on October18. All parties appeared and were afforded full opportunity
to participate. On the entire record, including careful consid-
eration of posthearing briefs filed by the parties, and from
my observation of the demeanor of the witnesses who ap-
peared to give testimony, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, Baddour, Inc., a Tennessee corporation,with a place of business in Memphis, Tennessee, is engaged
in the wholesale distribution of consumer goods. During the
12-month period preceding issuance of the complaint in the
instant case, it sold and shipped from its Memphis facility
to points located outside the State of Tennessee products,
goods, and materials valued in excess of $50,000, and during
the same period, it purchased and received at its Memphis
facility from points located outside the State of Tennessee
goods, products, and materials valued in excess of $50,000.
It is admitted, and I find, that Respondent is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. STATUSOFLABORORGANIZATION
It is admitted, and I find, that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe following issues are posed by the complaint, Respond-ent's answer, and the objections: 277BADDOUR, INC.2The record reveals Respondent had ceased providing free lunches to itswarehouse employees at some point in 1982, and it indicated in a memo to
employees dated May 9, 1989, that elimination of the benefit caused employ-
ees to contact the Teamsters for help. See G.C. Exh. 1(b).3See G.C. Exh. 1(f).4The office group, which consists of approximately 200 employees, is notin the bargaining unit sought by the Union.1. Whether Respondent violated Section 8(a)(1) of the Actby reopening its cafeteria on May 8, 1989.2. Whether on May 15 and 22, 1989, Respondent violatedSection 8(a)(1) of the Act during speeches to employees by
threatening its employees with loss of their jobs if there was
a strike at the facility.3. Whether Respondent violated Section 8(a)(1) on June 1,1989, by threatening its employees with plant closure if they
selected the Union as their bargaining agent.4. Whether Respondent engaged in conduct which requiresthat the June 2 election be set aside and a second rerun elec-
tion be ordered.The issues are discussed individually below.B. Reopening of the CafeteriaFor some unstated period prior to May 1983, Respondentoperated a cafeteria at its facility and furnished meals to its
employees free of charge. By memo dated April 28, 1983,
it informed its employees the cafeteria operation cost it ap-
proximately $400,000 per year and ``since only half of the
employees on the roll eat it had been decided to ``eliminate
this very large expense that is not benefiting everyone''
(G.C. Exh. 6).2Subsequently, by memo to employees datedMay 25, 1983, Respondent notified employees the cafeteria
would be closed on Friday, May 27, 1983 (G.C. Exh. 7). Si-
multaneously, Respondent informed its hourly employees ex-
cept over-the-road drivers that effective June 26, 1983, they
would receive a pay increase of 15 cents per hour; that ``In
effect, Baddour, Inc. is helping you defray the cost of the
meal you will now be providing. This increase represents
$1.20 per eight-hour day'' (G.C. Exh. 7, p. 2).From the time the cafeteria was closed in 1983 until theend of December 1988, Charles Baddour, chairman of Re-
spondent's board of directors and owner, used the kitchen
and equipment in the cafeteria to bake cakes for himself and
his friends. In early 1987, Charles Baddour retired, but he
continued to visit the facility five or six times a week to
bake cakes until the first week of 1989.Eddie Branan, Respondent's director of corporate support,whose duties included managing housekeeping, food service,
purchasing, and special events, testified he explored the pos-
sibility of opening a cafeteria in a dining room located in the
warehouse at Respondent's facility while Baddour was still
using the kitchen in the main building. He claimed he inter-
viewed several firms, including ARA, Savon Foods, and
Serv-O-Matic during October 1987 to ascertain whether they
would be interested in providing food service. While Serv-
O-Matic presented a proposal by letter dated October 20,
1987, Branan testified no agreement was reached because an
investment of $50,000 would have been required to prepare
the warehouse location and Serv-O-Matic was unwilling to
make the investment unless it had a long-term contract which
Respondent was not willing to enter.During the period 1982 to 1989, Respondent lost signifi-cant sums of money. In March 1989, it retained The Finley
Group, a consulting firm, to assist in ``turning around'' the
financial condition of the Company. Two individuals from
the firm, Timothy Finley and Robert Pate, presented them-selves at the Company to commence their efforts on March29. Finley was designated the president and chief executive
officer of Respondent, with Pate as his assistant. The record
reveals that from late March through the date of the hearing
in the instant case, Finley and Pate have made virtually all
decisions at the facility which exert a major impact on the
Company's financial performance.By memo to employees dated March 4, Respondent ac-knowledged that it was aware the Union had been soliciting
employees to sign membership applications and dues-check-
off authorization cards for several weeks. The memo urged
employees to refrain from signing such cards.3Pate testified he toured Respondent's facility in late Marchor early April and noticed a cafeteria on the bottom floor of
the building was not being used. He claimed he had learned
by talking to 40±50 of Respondent's employees who were
involved in buying, merchandising, advertising and computer
endeavors that their morale was very low, and he, after gain-
ing Finley's approval, decided to reopen the cafeteria on an
``employee pays'' basis to improve morale and seek to create
a family atmosphere by causing employee, who did not nor-
mally meet to gather at one place to eat.4Pate testified he was unaware, except in a general way, ofthe union situation at Respondent when he made his decision
to reopen the cafeteria. He acknowledged he knew at the
time that an election had been held at some time in the past,
and that the matter had been tied up in the courts for years.
He claimed the major reason for taking action at the time
was the necessity for the institution of change immediately
to accomplish a turnaround of Respondent's financial per-
formance; that improving the morale of employee was one
way to cause them to pull together in an attempt to save the
Company.It is uncontradicted that on April 17 Pate instructedBranan to take action to reopen the cafeteria. Branan there-
after scheduled an April 10 meeting with Serv-O-Matic rep-
resentatives. The parties thereafter agreed that Serv-O-Matic
would reopen the cafeteria serving breakfast, if needed, and
a lunch. The price of the one meat and two vegetables lunch
was to be $2 for the first month and $2.25 thereafter. The
agreement was that Serv-O-Matic would furnish the food and
its own employees; that Respondent would provide the kitch-
en equipment and would pay for the utilities. Additionally,
while the employees were to bus the tables, Respondent was
to provide labor to clean the table and seating area.The record reveals Region 26 personnel first contacted Re-spondent to discuss arrangements for a rerun election on
April 19. Several days later, on April 21, Respondent's em-
ployees were informed by memo dated April 21 that Serv-
O-Matic would reopen the cafeteria and serve hot meals
Monday through Friday on an employee-paid basis. A list of
food items which would possibly be sold was attached to the
memo and employees were requested to check food items
they would not like to see on the menu and to write in any
items they would like that were not on the list and return the
attachment to their supervisor. Thereafter, by memo dated
May 5, the employees were informed the cafeteria would be
opened on May 8. 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
During the week of May 29, Respondent caused its super-visors to read campaign material placed in the record as Gen-
eral Counsel's Exhibit 8 to employees in small groups. One
section of the material treated improvements in employee
pay benefits and other conditions of employment which had
been instituted since the 1982 election. With respect to the
cafeteria, the supervisors informed employees (at p. 15):Just recently, we reopened the cafeteria on a cash basisthrough Serv-O-Matic. The Company, quite frankly, is
not making one cent out of this operation. In fact, wehave provided the space and equipment for Serv-O-
Matic so that they can provide meals for you at the
lowest possible cost. I hope each of you takes advan-
tage of this fine benefit on a regular basis as I do.Analysis and ConclusionsThe General Counsel correctly observe that the ``criticalperiod'' for a second election commences as of the date of
the first election. Times Wire & Cable Co., 280 NLRB 19,20 (1986); Singer Co., 161 NLRB 956 (1966).In Honolulu Sporting Goods Co., 239 NLRB 1277, 1280(1979), the Board discussed the validity of wage or benefit
increases during the pendency of representation petitions stat-
ing:The validity of wage increases or other benefits dur-ing the pendency of representation petitions turns upon
whether they are granted ``for the purpose of inducing
employees to vote against the union.'' And a lawful
purpose is not established by the fact that the employer
who took such action did not expressly relate the grant-
ed wage increases to the organizational campaign. For,
as the Supreme Court observed in N.L.R.B. v. ExchangeParts Company, supra at 410, ``the absence of condi-tions of threats pertaining to the particular benefits con-
ferred'' is not ``of controlling significance.'' Under set-
tled Board policy, a grant or promise of benefits during
the critical preelection period will be considered unlaw-
ful unless the employer comes forward with an expla-
nation, other than the pending election, for the timing
of such action [citations omitted].Capitulized [sic], the instant record reveals the following:(1) Respondent perceived as late as May 1989, that its elimi-
nation of free lunches for its warehouse employees during
1982 was one reason such employees sought Teamsters' help
in 1982; (2) when appellate procedures were exhausted in
Baddour, Inc., supra, in November 1988, Respondent wasplaced on notice of the fact that a rerun election would be
conducted among its warehouse employees and truckdrivers
in the future; (3) in early March, the Union commenced to
solicit employee signatures on membership application and
dues-checkoff authorization cards and Respondent acknowl-
edged its awareness of such activity by advising employees
not to sign such cards; (4) in early April, Respondent de-
cided to reopen the cafeteria in its headquarters building on
an ``employee pays'' basis; (5) on April 19, the Regional Of-
fice contacted Respondent to schedule the June 2 rerun elec-
tion; (6) on April 21, Respondent announced it would soon
be reopening its cafeteria; (7) on May 5, Respondent notified
employees the cafeteria would be reopened on May 8; and(9) during the week of May 29, Respondent informed em-ployees, during election campaign speeches, that it had re-
opened its cafeteria under conditions favorable to employees
and it urged employees to take advantage of the ``fine ben-
efit'' which was then available.In my view, by establishing the facts set forth above, theGeneral Counsel has proved prima facie, that Respondent re-
opened its cafeteria on May 8, 1989, with an object of dis-
couraging its employees from selecting the Union as their
bargaining agent.While the record warrants an inference that Respondent re-opened its cafeteria under conditions favorable to employees
to influence their vote in the June 2 rerun election, it sought
to avoid a finding that it violated Section 8(a)(1) of the Act
by causing Pate to testify he was unaware of the union situa-
tion when he decided to reopen the facility, and that his sole
reason for taking the action was his desire to improve em-
ployee morale and thus cause employees to become a posi-
tive factor in the attempt to turn around the financial per-
formance of the Company. Noting that the Respondent offi-
cials with whom he was dealing were necessarily fully aware
of the status of the union situation when Pate was inter-
viewed, I cannot accept his claim that pertinent information
was withheld from him and he was merely told in March that
an earlier election had been held, but the matter was tied up
in the courts. Similarly, as Respondent management per-
ceived as late as May 1989, that elimination of free lunches
for warehouse employees in 1982 was one of the reasons
employees sought representation through the Teamsters, I do
not credit Pate's assertion that the sole reason for reopening
the cafeteria was to improve employee morale as part of theturnaround effort. Assuming, arguendo, Pate was not aware
a second election would be held in the immediate future
when he decided to reopen the cafeteria, the facts strongly
suggest he became aware of that fact before his decision was
implemented. Moreover, the record clearly reveals employees
were encouraged to consider the ``fine benefit'' recently con-
ferred on them when voting in the rerun election.In sum, when all the record facts are considered, I am notinclined to credit Respondent's explanation for the timing of
the reopening of its cafeteria. I find, as alleged, that by re-
opening its cafeteria during the critical period immediately
preceding the June 2, 1989, rerun election, Respondent vio-
lated Section 8(a)(1) of the Act.C. The Strike and Loss of Employment StatementsThe record reveals that Respondent sought during the last2 weeks of May to convince its employees they should vote
against the Teamsters in the scheduled June 2 election by in-
forming them the Union had gained representation rights at
various employers in the area, but had been unable to nego-
tiate favorable contracts, or had agreed to contracts which
failed to provide pay increases for the employees covered by
them. The general theme expressed in the prepared speeches
which were read to employees was to the effect that the em-
ployees voted for the Union; the employers negotiated with
the Union; and that no contract was reached, or a contract
which did little for the employees wages was agreed upon.The General Counsel points to excerpts from speechesread to employees on May 15 and 22, and contends that, by
making specified remarks during such speeches, Respondent
threatened its employees with the loss of their jobs if they 279BADDOUR, INC.5Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1979).selected the Union as their bargaining agent and the Unioncalled an economic strike in an attempt to cause Respondent
to agree to contract terms. The excerpts relied on were as
follows:The May 15 RemarksBy Speaker No. 1:It seems like some union is calling a strike everyday, and the Teamsters have one of the worst strike
records in the country. Just look at what is happening
at Eastern Airlines right now, and you will see a goodexample of what can happen with a union.Before you decide to give the Teamsters the powerto call you out on strike, you should review and re-
member the basic legal facts about union economic
strikes.First, strikers do not get paid, and their benefits, suchas hospitalization insurance can be suspended. Here at
Baddour, we pay employees to work, and if the Team-
sters come in to call you out on strike you will not be
paid.Second, strikers are not eligible for unemploymentcompensation. Both Tennessee, and Mississippi have
laws which prohibit the payment of unemployment
money to union strikers.Third, union strikers are not eligible for food stampsunless they were eligible prior to the strike.Fourth, and worst of all, union strikers can lose theirjobs. Under the law, companies are permitted to hire
new permanent replacements when a union calls em-
ployees out on strike to try to force the company to
give in to one of its demands or proposals. Here at
Baddour, we have made commitments to the Fred's
stores that we will supply them with needed goods and
products, and we plan to do that even if the union
threatens or calls a strike. We would like to do our
work with you, but if the Teamsters call you out on
strike, we will exercise all of our legal rights and re-
place each and everyone of you with a new employee
if that's what it takes to keep supplying our customers.By Speaker No. 2:I don't believe anyone here would like to see a strikeat Baddour, but with the Teamsters, there is always a
real chance that some day each of us may get involved
in or caught up in a union strike. Thousands of good
employees like you have ended up losing their jobs
when they were replaced with permanent replacements
in a union economic strike, and we do not want to see
any of you added to that list. We want to see all of you
grow and prosper with Baddour.The May 22 RemarksThe other point we made last week is what can hap-pen if in bargaining we said ``NO'' to one of theunion's demands or proposals and the Teamsters kept
pushing that demand or proposal. As we discussed, the
only thing the union could do to try to force us to give
in to the demand or proposal would be to call youÐ
the mployeesÐout on strike. Even though they claim
otherwise, the Teamsters are one of the most strike-happy unions in the Country, and they have a recordof calling strikes against warehouses such as ours. Be-
fore you give the Teamsters the power to call you out
on strike you need to remember these very important
points about union economic strikes.OneÐyou will not get paid and your benefits can besuspended. TwoÐyou will not any unemployment
money [sic] because Tennessee, Mississippi, and Ar-
kansas prohibit the payment of unemployment com-
pensation to strikers. ThirdÐyou will not receive any
food stamps unless you were eligible to receive them
before the strike. And fourthÐyou could end up losing
your job by being replaced with a new permanent
worker. As part of their strike record, the Teamsters
have been responsible for thousands of employees los-
ing their jobs when they were replaced in Teamster
[sic] economic strikes. We would hate for anything like
that to happen here at Baddour, and that is one of the
main reasons we have taken a strong stand against the
Teamsters. Where there a no unions [sic]Ðthere is no
possibility of a union strike.Analysis and ConclusionsIn Eagle Comtronics, 263 NLRB 515, 516 (1983), theBoard held an employer does not violate the Act by truth-
fully informing employees that they are subject to permanent
replacement in the event of an economic strike ``[u]nless the
statement may be fairly understood as a threat of reprisalagainst employees or is explicitly coupled with such
threats.'' Continuing, it stated, ``[a]s long as an employer's
statements on job status after a strike are consistent with the
law, they cannot be characterized as restraining or coercing
employees in the exercise of their right under the Act.''The statement alleged to be offensive in Eagle Comtronicswas ``that in the case of an economic strike ... present em-

ployees could be replaced with applications on file.'' The
Board held that by making such a statement the employer
simply described the employer's legal prerogative without
contravening any Laidlaw5rights.Under Laidlaw replaced economic strikers, who have madeunconditional offers to return to work, are guaranteed the
right to full reinstatement when positions become available,
and are guaranteed the right to be placed on preferential hir-
ing list if positions are not available. The employer's right
to permanently replace such strikers does not ``entail an ab-
solute loss of employment for those striking employee who
are replaced.'' Gino Morena Enterprises, 287 NLRB 1327(1988).In a number of cases decided since Eagle Comtronics,supra, the Board has found to be violative employer state-
ments that economic strikers may or would lose their jobs as
a consequence of a strike or a permanent replacement. See,
for instance, the following cases in which statements have
been held to be violative: Fern Terrace Lodge, 297 NLRB8 (1989) (the replaced striker is not automatically entitled to
his job back just because the strike ends); Larson Tool &Stamping Co., 296 NLRB 895 (1989) (during a strike, youcould lose your job to a permanent replacement); Great DaneTrailers, 293 NLRB 384 (1989) (that economic strikers donot have a right to their jobs after a strike ... they would
 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Graham gave a statement some 8 days after the meeting.be permanently replaced and could not get their jobs back);Hajoca Corp., 291 NLRB 104 (1988) (that if the employeeswent on strike they would be permanently replaced, an if that
occurred, they would no longer have jobs); and Gino MorenaEnterprises, supra (if the union went on strike ... it
wouldn't do us any good because he would bring in other
employees ... and not only would we not have a job, or

not have any work, but he probably wouldn't have a job ei-
ther.''In sum, the Board has indicated in the above-cited casesthat an employer can lawfully tell employees that it can and
will hire permanent replacements if they participate in an
economic strike. Significantly, however, it has also indicated
that if the employer goes further to describe the consequence
of permanent replacement, it cannot describe a consequence
which is inconsistent with the Laidlaw rights accorded eco-nomic strikers. Further, it has repeatedly held that by telling
employees the consequence of striking or permanent replace-
ment is that they may or would lose their jobs, without fur-
ther reference to their Laidlaw rights, an employer violatesSection 8(a)(1) of the Act.Here, Respondent, after telling employees it would perma-nently replace them if they engage in an economic strike,
told them ``union strikers can lose their jobs''; ``thousands
of good employees like you have ended up losing their jobs
when they were replaced with permanent replacements in a
union economic strike, and we do not want to see you added
to that list''; and ``you could end up losing your job by
being replaced with a new permanent workers.'' By making
such statements regarding the consequence of engaging in a
strike and/or the consequence of permanent replacement, Ifind that Respondent described a consequence which was in-
consistent with its employees' Laidlaw right, and it therebyviolated Section 8(a)(1) of the Act.D. The Alleged Threat of Plant ClosureThe record reveals Respondent's president, Timothy Fin-ley, and its vice president of personnel, Larry Hunsucker,
conducted a meeting with Respondent's warehouse employ-
ees on June 1. Hunsucker spoke briefly at the outset of the
meeting, and then Finley spoke. The complaint alleges that
during his speech Finley threatened the employees with plant
closure if they selected the Union as their bargaining agent.The General Counsel sought to prove the plant closurethreat by causing three current Respondent employees and
one former employee to describe what said by Finley during
the meeting. The current employees were Lorene Woods,
Tony Graham, and Ernest Langford. The former employee
was Gregory Chatam.Employee Woods, Graham, and Langford, and employeeChatam indicated during their testimony that Finley con-
cluded his remarks on June 1 by threatening that the business
would be closed in 1990 if they voted for the Union. Woods
testified the words uttered were: ``If I were y'all, l would,
I would advise you to vote against that union because if you
don't, we will close these doors in 1990.'' Graham's recol-
lection was that after telling employees about a unionized
business his father owned before his death, Finley told them:
``that's why I would urge each and every one of you to vote
`No,' or we will not be here in 1990.'' Langford's recollec-
tion was that Finley threatened employees with plant closure
by telling them ``that if the union was voted in, that thecompany would go out of business in 1990.'' Finally,Chatam, after indicating several times that Finley's final
statement was that ``by 1990, the company may no longer
be in business,'' eventually testified Finley's last statement
was ``if we voted the union in, the company will be closed
in 1990.''Respondent sought to refute the testimony of the above-named employee witnesses through the testimony of Finley
and Donald Eure. Both individuals agreed Finley told em-
ployees the Company could go out of business in 1990 if it
continued to experience losses, but both categorically denied
that Finley told employees during his speech that the Com-
pany would go out of busines if they voted for the Union.Analysis and ConclusionsObviously, the conflicting testimony given by the GeneralCounsel's and Respondent's witnesses requires that I resolve
the credibility issue presented. I resolve the issue in the Gen-
eral Counsel's favor for several reasons. First, Woods and
Graham, in particular, were impressive witnesses and they
appeared to be seeking to relate Finley's remarks during the
meeting to the best of their ability. Moreover, the record re-
veals both employees were questioned by Regional personnel
about the meeting shortly after it was held, and their testi-
mony during the hearing was not shown to be in conflict
with their pretrial statements.6Finally, Woods and Graham,as well as Langford, remain in Respondent's employ and I
deem it unlikely that they would intentionally attribute com-
ments to Finley which he did not actually make.Respondent argues that Finley is an intelligent man whohad discussed an outline of his speech with counsel before
speaking, and such factors would appear to negate any pro-
pensity by him to make unlawful statements during his
speech. While the observations are true, I note Finley
claimed he disposed of his outline after making his June 1
comments, and his denial that he made a plant closure threat
during his speech was not corroborated by any witness(es)
that has no stake in the outcome of the instant case.In sum, in the circumstances described, I credit the em-ployees and find, as alleged, that during June 1, 1989 com-
ments to employees, Respondent, through Finley, threatened
employees with plant closure if they selected the Union as
their bargaining agent.E. The ObjectionsHaving found that Respondent violated Section 8(a)(1) ofthe Act by granting employees a benefit during the critical
period before the June 1, 1989 election, threatening them
with loss of their jobs if there was a strike at the facility,
and by threatening them with plant closure on June 1 if they
selected the Union as their bargaining agent, I find the
above-described objections for the conduct of the election to
be meritorious.I further conclude that by engaging in such objectionableconduct, Respondent interfered with the laboratory conditions
necessary to ensure that the employees could exercise a free
and untrammeled choice in the election held on June 2, 1989.
Accordingly, I recommend that the June 2, 1989 election be
set aside and that the Board order that a third election be
held in Case 26±RC±6527. 281BADDOUR, INC.7If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.8If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. Respondent, Baddour, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within the meaningof the Act.3. By engaging in the unlawful conduct described in sec-tion III above, Respondent has engaged in unfair labor prac-
tices within the meaning of Section 8(a)(1) of the Act.THEREMEDYHaving found that the Respondent engaged in certain un-fair labor practices, it shall be recommended that it be or-
dered to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, Baddour, Inc., Memphis, Tennessee, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Granting employees a benefit during the critical periodpreceding a Board conducted election for the purpose of in-
fluencing their selection of the Union as their bargaining rep-
resentative; provided, however, that nothing herein shall be
construed as requiring Respondent to abandon any benefits
heretofore established.(b) Threatening employees with loss of their jobs if theyparticipate in an economic strike at its facility.(c) Threatening employees with plant closure if they selectthe Union as their collective-bargaining agent.(d) In any like or related manner interfering with, coerc-ing, or restraining employees in the exercise of rights guaran-
teed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its Memphis, Tennessee facility copies of theattached notice marked ``Appendix.''8Copies of the notice,on forms provided by the Regional Director for Region 26,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
grant employees a benefit during the criticalperiod preceding a Board-conducted election for the purpose
of influencing their selection of the Union as their bargainingrepresentative.WEWILLNOT
threaten employees with loss of their jobsif they participate in an economic strike at our facility.WEWILLNOT
threaten employees with plant closure ifthey select the Union as their collective-bargaining agent.WEWILLNOT
in any like or related manner interfere with,coerce, or restrain employees in the exercise of rights guar-
anteed them in Section 7 of the Act.BADDOUR, INC.